DETAILED ACTION
Applicant's amendment filed on 12/11/20 has been received and made of record in response to Non- Final Office Action dated 09/11/20. Claims 1-24 are currently represented in this application.
Response to Arguments
Applicant's arguments filed on 12/11/20 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that, Bake et al do not teach or disclose “claims 1 and 17, have been amended to clarify the recitation of two separate identifiers: a unique identifier that is configured to identify the lighting control device in messages transmitted to control an amount of power provided to a lighting load in the lighting fixture, and a floor plan identifier that identifies the lighting fixture on a floor plan”. It is noted that the cited Bake et al reference actually obviously disclose or capable of performing. 
First identifier (The mobile device 182 may receive a beacon signal 185 when located near a control device and/or a beacon transmitting device 184 that is transmitting the beacon signal 185. A beacon signal 185 may include a unique identifier identifying the location of the control device and/or the beacon transmitting device 184 that transmitted the beacon signal 185 as shown in paragraph [0051]),
Second identifier (the mobile device 182 may display the identity of the mobile devices that have controlled the electrical loads in the location. Accordingly, an occupant 180 of a location may track the identities of the users that controlled (e.g., recently controlled within a defined period of time) the electrical loads in the location as shown in paragraph [0062]).
The other mobile devices that identify that the mobile device 182, or a predefined number of devices, have snapped to the beacon signal may avoid snapping to the beacon signal and/or displaying the beacon as being an available option as shown in paragraph [0064].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Baker et al (US Pub. No: 2017/0038787).
Regarding claim 1, Baker et al obviously disclose  or capable of performing that, a method of using a mobile device to commission a lighting control system, the method comprising: determining a location of the mobile device ((182 or 1000), figures 1A-2, paragraph [0007, 0049]); determining an orientation of the mobile device at the location(paragraph [0147, 0148]); capturing an image within the location on a camera of the mobile device(paragraph [0067, 0143]); wherein the image comprises a lighting fixture at the location(paragraph [0090]); 
overlaying floor plan data(dataset or database) over the lighting fixture(14,122) in the image on the display of the mobile device based on the location and orientation of the mobile device (paragraph [0078] for the mobile device 182 may display a control screen (e.g., on a visual display) that allows for control of the electrical loads located near the location of the mobile device 182)(figure 1A, such as a floor lamp 142 or a table lamp, may be plugged into one of the plug-in load control devices 140 as shown in paragraph [0033]), wherein the floor plan data (dataset or database) comprises a floor plan 
Regarding claim 2, Baker et al disclose wherein the location is a room of a building. Paragraph [0025].
Regarding claim 3, Baker et al disclose wherein the location is selected from a list of locations or a floorplan displayed on the mobile device. Paragraph [0080].
Regarding claim 4, Baker et al disclose wherein the location is automatically determined by a real-time locating system executed on the mobile device. Paragraph [0062].
Regarding claim 5, Baker et al disclose wherein the automatically determined location is confirmed by a user indication on the mobile device. Paragraph [0053, 0062].
Regarding claim 6, Baker et al disclose wherein the orientation is determined automatically by identifying predefined objects within an image of the location. Paragraph [0051].
	Regarding claim 7, Baker et al disclose wherein the predefined objects within the image of the location comprise the corners of a room, lighting fixtures, or windows. Paragraph [0097].
Regarding claim 8, Baker et al disclose wherein the orientation is determined based on at least two predefined objects within an image of the location. Paragraph [0097].
Regarding claim 9, Baker et al disclose wherein the orientation is determined based on an indication from a user of the mobile device. Paragraph [0045, 0053].
Regarding claim 10, Baker et al disclose wherein the floor plan data comprises at least one of an icon representing a physical location of the lighting fixture, a representation of a connection 
Regarding claim 11, Baker et al disclose wherein the mobile device comprises wearable computer glasses. Paragraph [0043].
Regarding claim 12, Baker et al disclose wherein the orientation of the mobile device is determined by measuring a distance between two or more predefined objects within an image of the location and identifying the distance as corresponding to a distance in a floor plan of the location, the method further comprising using the measured distance to identify the lighting fixture as corresponding to a floor plan lighting fixture in the floor plan, and wherein associating the unique identifier of the lighting control device with the floor plan identifier comprises storing an association between the unique identifier and the floor plan identifier in a memory of the mobile device. Paragraph [0042, 0051-0055] for the unique identifier may indicate the approximate location of the mobile device 182.
Regarding claim 13, Baker et al disclose wherein the association is confirmed by user selection on the mobile device. Paragraph [0045, 0053,0073].
Regarding claim 14, Baker et al disclose wherein the unique identifier of the lighting control device is received by visible light communication (VLC).Paragraph [0067, 0096, 0143].
Regarding claim 15, Baker et al disclose wherein the unique identifier of the lighting control device is received by RF. Paragraph [0066].
Regarding claim 16, Baker et al disclose further comprising sending a digital message that comprises control instructions configured to control the lighting control device, and wherein the digital message comprises at least one of the unique identifier or the floor plan identifier. Paragraph [0073, 0084].

receiving a unique identifier of a lighting control device (110, 184) associated with the lighting fixture(14, 122)(paragraph [0006, 0051]); wherein the unique identifier is configured to identify the lighting control device (110, 185) in messages transmitted to control an amount of power provided to a lighting load in the lighting fixture(14, 122); prompting a user to provide a floor plan identifier(dataset or database) that identifies the lighting fixture on a floor plan(rooms(102, 104,406)); receiving the floor plan identifier (dataset or database) that identifies the lighting fixtures on a floor plan or database
((paragraph [0045-0049, 0049]); and associating the unique identifier of the lighting control device (110 or 185) with the floor plan identifier (paragraph [0052, 0053]).
Regarding claim 18, Baker et al disclose wherein the mobile device comprises wearable computer glasses. Paragraph [0042].
Regarding claim 19, Baker et al disclose wherein the unique identifier of the lighting control device is received by visible light communication (VLC). Paragraph [0067].
Regarding claim 20, Baker et al disclose wherein the unique identifier is received at a frequency that is imperceivable to the human eye. Paragraph [0080].
Regarding claim 21, Baker et al disclose wherein the identity of the floor plan lighting fixture is an alphanumeric string entered by a user of the mobile device. Paragraph [0045, 0053].
Regarding claim 22, Baker et al disclose wherein the identity of the floor plan lighting fixture is received based on a selection of a user of the mobile device. Paragraph [0053, 0054].
Regarding claim 23, Baker et al disclose wherein the unique identifier of the lighting control device is received by RF. Paragraph [0066].

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 6 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner

Art Unit 2844